DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-9, the examiner found no reference in the prior art that disclosed or rendered obvious an imaging system comprising: an association setting unit configured to set whether a plurality of radiographic images generated by an image processing unit are to be associated with one another and including all imitations recited in independent claim 1.
As per claim 10, the examiner found no reference in the prior art that disclosed or rendered obvious a radiation imaging system comprising: an association setting unit configured to associate a plurality of radiographic images generated by an image processing unit with one another and including all imitations recited in independent claim 10.
As per claim 11 and dependent claim 15, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: setting whether a plurality of radiographic images resulting from a plurality of types of image 
As per claim 12 and dependent claim 16, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: associating a plurality of radiographic images resulting from a plurality of types of image processing with one another and including all imitations recited in independent claim 12.
As per claim 13, the examiner found no reference in the prior art that disclosed or rendered obvious a control apparatus comprising: an association setting unit configured to set whether a plurality of radiographic images generated by an image processing unit are to be associated with one another and including all imitations recited in independent claim 13.
As per claim 14, the examiner found no reference in the prior art that disclosed or rendered obvious a control apparatus comprising: an association setting unit configured to associate a plurality of radiographic images generated by an image processing unit with one another and including all imitations recited in independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

    PNG
    media_image1.png
    385
    493
    media_image1.png
    Greyscale

[0059] FIG. 1 illustrates a block diagram of an image composition system 100 according to some embodiments of the present disclosure. The image composition system 100 may include an imaging device 101, a processor 102, a terminal 103, a display 104, and a database 105. The imaging device 101 may be configured to generate or provide one or more images of a region of interest. Merely by way of example, the imaging device 101 may include an X-radiation source and a radiation detector.

    PNG
    media_image2.png
    401
    472
    media_image2.png
    Greyscale

[0067] FIG. 2 is a block diagram of the processor 102 according to some embodiments of the present disclosure. The processor 102 may include a parameter setting engine 201, an acquisition engine 202, an image processing engine 203, and a storage engine 204. The parameter setting engine 201 may be configured to set one or more parameters relating to, for example, image acquisition, image processing, or the like, or a combination thereof. Exemplary parameters may include an exposure region, the number of exposures, the overlapping region between two adjacent exposures …


Yu et al. (U.S. Patent Application Publication 20160247325) disclose a system and method comprising: 
an image acquisition unit (202) configured to acquire a radiographic image based on radiation; 
an image processing setting unit (201) configured to set a plurality of types of image processing for a specific imaging procedure; 
an image processing unit (203) configured to perform the plurality of types of image processing set by the image processing setting unit on a radiographic image acquired in the specific imaging procedure to generate a plurality of radiographic images.
Yu et al however, do not disclose or render obvious a system and method comprising an association setting unit configured to set whether a plurality of radiographic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884